Citation Nr: 0334361	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for back strain.

4.  Entitlement to service connection for a left elbow 
disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for herpetic 
stomatitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2000 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for back 
strain, a left elbow disorder, hearing loss, tinnitus, and 
herpetic stomatitis are the subject of the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran sustained injuries to his right knee and 
right ankle during active military service.

2.  Competent medical evidence has linked current right knee 
strain and right ankle strain to the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The veteran has a right knee strain that is the result of 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran has a right ankle strain that is the result 
of injury incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The 
regulations implementing the VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  VAOPGCPREC 7-2003.  The 
regulations also provide that VA shall notify the claimant of 
any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In the instant case, the Board 
finds that VA has complied with these requirements with 
regard to the claims of entitlement to service connection for 
right knee and right ankle disorders.  The veteran has not 
identified any evidence which may be pertinent to those 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claims for service connection for right knee and right ankle 
disorders, further evidence is not needed to substantiate 
those claims.  With regard to such claims, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the claims and that 
the notice provisions of the regulations implementing the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides 
those issues at this time and the Board will, therefore, 
proceed to consider those issues on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The veteran's service medical records reveal that, in 
September 1998, he was diagnosed with right ankle strain 
after a twisting injury while playing volleyball.  At a 
periodic examination in June 1995, recurrent right ankle pain 
from an old injury was diagnosed.  At a preventive health 
assessment in January 1999, right knee pain was diagnosed.

At a VA general medical examination in April 2003, the 
pertinent diagnoses were chronic right knee strain and 
chronic right ankle strain.  The examiner provided an opinion 
that it was more likely than not that the veteran's right 
knee and right ankle strains were related to his military 
service.  He noted that there was documentation in the 
veteran's service medical records supporting these claims.

As there is competent medical evidence linking current right 
knee and right ankle disorders to the veteran's active 
service, and such evidence is not contradicted, the Board 
finds that the preponderance of the credible evidence is in 
favor of the veteran's claims for service connection for 
right knee and right ankle strains.  Entitlement to service 
connection is established.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


ORDER

Service connection for a chronic right knee strain is 
granted.

Service connection for a chronic right ankle strain is 
granted.


REMAND

In the instant case, for the purpose of assisting the 
appellant, the Board previously requested that he undergo an 
orthopedic examination and that the examining physician 
provide an opinion on certain medical issues related to his 
claims of entitlement to service connection for back strain 
and a left elbow disorder.  The examination was conducted in 
April 2003.  The Board also requested that the veteran 
undergo ear examination related to his claims for service 
connection for hearing loss and tinnitus and a dental and 
oral examination related to his claim for service connection 
for herpetic stomatitis.  The ear examination was conducted 
in April 2003 and the dental and oral examination was 
conducted in May 2003.  

These examinations were obtained pursuant to authority set 
forth in 38 C.F.R. § 19.9 (2002) that allowed the Board to 
develop evidence on its own without remanding a case to the 
agency of original jurisdiction.  Nevertheless, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002), which authorized the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction and without having to obtain 
the appellant's waiver were invalid because they were 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  The Board must, therefore, remand this case so 
that the agency of original jurisdiction may consider the 
additional evidence obtained by the Board and re-adjudicate 
the appellant's claims.  (The right knee and right ankle 
claims are addressed separately, as noted above, because the 
Board found that the benefit sought could be granted now 
without waiting for re-adjudication by the RO.)  Under these 
circumstances, this case is REMANDED for the following:



The reports of the VA orthopedic and ear 
examinations conducted in April 2003 and 
the VA dental and oral examination 
conducted in May 2003 should be reviewed 
by the RO and a determination should be 
made whether the veteran's claims on 
appeal may now be granted.  The RO should 
undertake any additional evidence deemed 
necessary.  If the decision remains 
adverse to the veteran on any issue, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and an opportunity to respond 
thereto.  The SSOC should notify the 
veteran of any information, and any 
medical or lay evidence not previously 
provided to VA which is necessary to 
substantiate the claims on appeal and 
whether VA or the claimant is expected to 
obtain any such evidence.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the 
ultimate disposition of the appeal.  No 
action is required of the veteran unless 
he receives further notice from the RO.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



